DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on the Specification
Throughout the specification, it has been noted that the singular term “medium” and its plural form “media” have been used incorrectly at some points: using the plural form for the singular or vice versa.  For example, on page 14 of the specification at line 31, please note, “one or more computer usable or computer readable medium,” or, on page 15 of the specification at line 5, please note, “a transmission media.”  Applicant is urged to correct incorrect uses of “medium” and “media” throughout the specification for clarity.  Please see 37 CFR 1.71(a).  This is NOT an objection to the specification.

Trademarks in the Specification
The use of the terms Bluetooth®, WiMAX®, and LTE® (e.g., the specification from page 13, line 33 through page 14, line 13), each of which is a trade name or a mark used in commerce, has been noted in this application. Each use of these terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

As an example of how the trademark should be mentioned along with the generic terminology, please note the following: Kleenex®, a trademark of Kimberly-Clark Corporation for facial tissues.  In this example, “facial tissues” is the generic terminology.
If Applicant is aware of trademarks in the specification other than those listed above in this section of the office action, these should be corrected as well.

Claim Objection
The text of 37 CFR 1.75(c) is as follows:
“(c) One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application. Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. For fee calculation purposes under § 1.16, a multiple dependent claim will be considered to be that number of claims to which direct reference is made therein. For fee calculation purposes also, any claim depending from a multiple dependent claim will be considered to be that number of claims to which direct 1.16(j). Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of each of the particular claims in relation to which it is being considered.”  (Bold added).
Dependent claim 14 is hereby objected to under 37 CFR 1.75(c) in that it is written in dependent form, but does not refer back to “another claim.”  Namely, claim 14 is written as depending from claim 33, but there is no claim 33 in the application.  Correction is hereby required.

Objection to the Drawings
The text of 37 CFR 1.84(o) is as follows:
“(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.”  (Bold added).
The drawings are objected to under 37 CFR 1.84(o) because certain drawing elements lack “suitable descriptive legends” that are “necessary for understanding of the drawing,” which “suitable descriptive legends” are hereby “required by the examiner” for the listed drawing elements in drawing Figure 4: 47, 46, 45, 56, 59, 54, 53, and 52.  
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

On line 4 of claim 11, the verb phrase, “at be monitored” is indefinite and unclear in context in that it claims potential action or intent rather than claiming action clearly and definitely.
Dependent claim 14 is unclear in that it is written as depending from claim 33, but there is no claim 33.  This is presumed to be a typographical error.  Correction is hereby required.
On line 1 of dependent claim 15, “A computer-readable media” is indefinite and unclear in that the article “a” is used, as if the noun were singular, but, the noun “media” is plural.  This is presumed to be a typographical error.  Correction is hereby required.
On line 2 of independent claim 16, the verb phrase, “to be used” is indefinite and unclear in context in that it claims potential action or intent rather than claiming action clearly and definitely.
On lines 2-3 of dependent claim 22, the claim language, “access a sensor translation model to convert the sensor data” is indefinite and unclear in context as to how accessing a “sensor translation model” performs the action “to convert the sensor data.”
Each of dependent claims 12-15 is unclear, at least, in that it depend from unclear, independent claim 11.

Dependent claim 23 is unclear in that it depends from unclear, dependent claim 22.
Non-Statutory Subject Matter
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “computer-readable media” on line 1 of claim 15 can be a propagating signal or printed matter.
In the specification, on page 14 at lines 31-34, it is stated plainly that the computer-readable medium in the application can be a “propagation medium.”  The specification continues on page 15 at lines 5-8 and 16-18 to state that the computer-readable medium could be “transmission media such as those supporting the Internet or an intranet” (lines 5-6), and it “could even be paper or another suitable medium upon which the program is printed” (lines 7-8), as well as “wireless” (line 17) or “RF” (line 17).  Thus, the term, “computer-readable media” on line 1 of claim 15 encompasses a signal claim, which fails to fall within a statutory category of invention under 35 USC 101.  Please see MPEP 2106.03, subsection I, noting the second example in the list of examples of non-statutory subject matter.  As for the computer-readable medium of 

Allowable Claims
Claims 1-10, 21, 24, and 25 are allowable over the prior art of record.
The text of independent claim 1 is as follows:
“1. (Original) An apparatus, comprising: a heterogeneous sensor array to monitor a physical space, the heterogeneous sensor array including a plurality of different types of sensors; and a perception engine to: aggregate perception data from individual perception pipelines, each of which is associated with a respective one of the sensors, to identify a characteristic associated with the physical space; detect a sensor deficiency associated with a first sensor of the sensors; and in response to a detection of the sensor deficiency, derive next perception data for more than one of the individual perception pipelines based on sensor data originating from at least one second sensor of the sensors.”  (Bold added).
With reference to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

The text of independent claim 21 is as follows:
“21. (Original) A device, comprising: an automatic braking and/or steering component; and a heterogeneous sensor array to monitor navigation of the device along a trajectory, the heterogeneous sensor array including a plurality of different types of sensors; and a perception engine to: aggregate perception data from individual perception pipelines, each of which is associated with a respective one of the sensors, to identify a characteristic associated with the trajectory; detect a sensor deficiency associated with a first sensor of the sensors; derive next perception data for more than one of the individual perception pipelines based on sensor data originating from at least one second sensor of the sensors; and control the automatic braking and/or steering component based on the next perception data.”  (Bold added).
As for independent claim 21, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 24-25 depends from allowable, independent claim 21, each of dependent claims 24-25 is allowable for, at least, the reasons for which independent claim 21 is allowable.


Potentially-Allowable Subject Matter
Claims 11 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The text of independent claim 11 is as follows:
“11. (Original) A method, comprising: aggregating perception data from individual perception pipelines, each of which is associated with respective one of different types of sensors of a heterogeneous sensor set, to identify a characteristic associated with a space to be monitored by the heterogeneous sensor set; and deriving next perception data for more than one of the individual perception pipelines from sensor data originating from at least one first sensor of the sensors in response to a detection of a sensor deficiency associated with a second different sensor of the sensors.”  (Bold added).
Independent claim 11 is potentially-allowable in that none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
The text of independent claim 16 is as follows:
“16. (Original) An apparatus, comprising: an object prediction module to output information to be used for at least one of trajectory planning system or a driver warning system; an object fusion module coupled to an input of the object prediction module, the object fusion module to aggregate perception data from individual perception pipelines, each of which is associated with one of a plurality of different types of sensors of a heterogeneous sensor set, and output aggregated perception data to the object prediction module; a plurality of object detection modules coupled to an input of the object fusion module, each object detection module to generate information of a respective one of the individual perception pipelines; and a sensor translation model selectively coupled to at least one input of the plurality of object detection modules, the sensor translation model to convert information that is based on raw sensor data of a first sensor of the heterogeneous sensor set into synthetic sensor data for a second sensor of the heterogeneous sensor set in response to a sensor deficiency associated with the second sensor.”  (Bold added).
With respect to independent claim 16, it is potentially-allowable in that none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Claims 12-14, 17-20, 22, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Each of claims 12-14, 17-20, 22, and 23 is potentially-allowable in that each of claims 12-14, 17-20, 22, and 23 are dependent from either potentially-allowable claim 11 or from potentially-allowable claim 16.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zeng et al (‘800) is of general interest for showing a multi-sensor system that uses fusion, in which faulty sensors are detected using a threshold.
Zhu et al (‘396) is of general interest for showing the cross-validating of one sensor with another sensor, where the sensors can be of different type.
Kim et al (‘627) is of general interest for showing an apparatus for failure diagnosis of sensors in vehicles.
Mayer et al (‘167) is of general interest for showing a system of sensors where sensor state is used to determine which sensors to use.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648